Title: To John Adams from James Lloyd, 14 March 1815
From: Lloyd, James
To: Adams, John


				
					Sir.—
					Boston March 14, 1815
				
				I have the honor to acknowledge the receipt of your respected and highly interesting letters of the 6th. & 9th. of the present month with their enclosures; the latter of which I now return.—While obliged by their communication I feel reluctant at trespassing so largely upon your time and retrospections, and beg leave again to reiterate the request, that you would not call them into exercise for my use at any other times than may be grateful to yourself.—You will also permit me to assure you, that the transmission of original papers can  in no case be necessary, except it may be for the purpose of avoiding the trouble of recapitulating their contents, a quotation or reference by you Sir, to any such documents would carry with it as entire a conviction of the authenticity of them, as if they had been signed in my presence.—Your description of the character, and talents and views of Miranda is I believe perfectly correct.—I saw him on his visit to the United States during the Revolutionary War but never met him afterwards, and altho’ I was at that time only a school-boy, the powerful impression he made on my mind is even now as vivid as if I had seen him within a twelve month.—I think were he living and to pass me in the street I should recognize him at this day.—He appeared to me as the most extraordinary, and wonderfully energetic man I had ever seen.—I happened to be alone with my Father in his parlour when Miranda called on him, where he rivetted me during his visit, and to this hour I recollect very distinctly the two topics of his conversation the one, doubtless his darling theme, was the prospect of revolutionising  the Spanish provinces of South-America;—the other, an expression of his disgust at the degree of liberty possessed by the People of this country, and the abuse of it which he had witnessed at some turbulent popular election in one of our southern Cities, I believe at Baltimore.—While commenting on these subjects with great vehemence of enthusiasm and severity of denunciation, and in a rapid impassioned and commanding eloquence, with his whole frame in motion, and pacing the room with giant strides, he presented to my juvenile imagination, a new and apparently more elevated sample of the human character, and seemed capable of leading a People impatient of their Government, and ripe for its Subversion to any deeds of daring to which his ambition might direct them.—from this strongly fixed remembrance, I followed for a time the account of his career with great interest.—When he entered the service of France in the command of one of the divisions of the army of Dumouriez, I pictured to myself the brilliant role he was about to play.—and when arrested I expected his course would have terminated on the scaffold, and knowing also his sentiments of Republican Governments, I had no great doubt but he might fully have deserved to do it,—both expectations were however erroneous, his army acquired nothing but disgrace, and he personally escaped from the guillotine.—before his last expedition from the United States he had sunk greatly in the public estimation, but if he at the time retained even the shadow of his former characteristics, the dastardly issue of it must have disappointed the coldest and least sanguine of his followers.—   For a perusal of his well-written letter, and the precise—and perspicuous translation which accompanied it, I am much obliged,—I regret the trouble which the latter occasioned, as I could have read the original with facility.— The mention of the projects of Miranda, as they respected Great Britain, the United States and South-America in Mr Bristeds hints on the bankruptcy of Britain, had escaped My notice or remembrance; at its publication, the Author who I personally know politely sent me a copy of his work, but I had not recently perused it, having indeed considered it useful, from it multifarious Mention, rather as a book of occasional reference, than as demonstrating the dogma it was intended to establish.—the source from which I think he devised his information, would corroborate, if any further confirmation were necessary, the existence of the projects which were contemplated by some leading american politicians of the period to which it refers; and those views to the mind of an enlightened Statesman I very readily admit, would independently of the obvious considerations of justice, very properly afford a Subject of mature deliberation to determine, how far it might be expedient even on the score of future policy, for the United States to co-operate in the aggrandizement of one of the great Belligerents, in shipping and plundering a third party, by entering into a war with its antagonist, and in some degree furthering the attainment, and in some degree diverting an opposition to the accomplishment of its objects; especially if the basis for the prosecution of the expedition promulgated by Bristed was the correct one, from which it would seem, little way to enure to the United States, but the honor of becoming one of the Dramatis Personæ of the Tragedy,—of keeping the Floridas if they could, after they had taken them; and of furnishing its contingent of military force in a war both of invasion and conquest, for the benefit of the finances, and the manufacturers of Great-Britain.—     The morality of the transaction would unquestionably have been pretty much the same in 98 as in 1810 or 12.—and the doctrine in both cases approximates a little too nearly to that which was attempted to be made the prop of the recent orders in Council to find an advocate in your present correspondent.—At the moment of concluding this letter your favor of the 12th: has reached me,—on the subject to which it relates, I have had for many years but one impression, without however possessing any particular knowledge of the circumstances connected with the negotiations which eventuated in the treaty of Peace of 1783.—And the narration of which I am obligingly furnished by your letter; that understanding was, and still continues to be, that we were wholly indebted to Mr Adams for the recognition and security of our right to the fisheries, a fact which is generally—I believe almost universally admitted in New-England, and which may I hope ever be held in honorable and grateful remembrance by his Countrymen.—this sentiment was in a former letter expressed in a less unqualified manner, because in a  prior one from yourself Mr Laurences name was coupled with the subject, and of the extent of his participation in it I was then ignorant,—He is certainly entitled to the credit of having been open to conviction, of possessing integrity and manliness enough to support his opinions, and of being a party to the Capitulation; but in the merit of having fought the battles which led to it, he can claim no share.—With continued and very great respect / I am Sir / Your Obliged & mo: Obed Serv
				 
					James Lloyd.
				
				
			